In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-04-00041-CV
______________________________


 
 
IN THE INTEREST OF
D. R. AND H. R., CHILDREN
 
 


                                              

On Appeal from the County Court at Law
Rusk County, Texas
Trial Court No. 2003-06-307


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross


MEMORANDUM OPINION

          After a judgment terminating the parental rights of Keith and Holli Renfro, the
Renfros each filed a motion for new trial and a notice of appeal.  The trial court has granted
a new trial as to both parents.  Therefore, the Renfros have filed their joint motion to
dismiss appeal.  The Renfros' motion complies with the requirements set forth in Tex. R.
App. P. 42.1.  The rule authorizes this Court to dismiss an appeal on the filing of a proper
motion by the appellant.  
          Accordingly, we grant the motion and dismiss the appeal.
 
                                                                           Donald R. Ross
                                                                           Justice

Date Submitted:      April 21, 2004
Date Decided:         April 22, 2004

                      Chief Justice

Date Submitted:          December 1, 2003
Date Decided:             December 2, 2003